Vendor Provided Data AMC BPO Reconciliation Values from PDF AMC Loan ID BPO - State BPO - Address Matches Note Inspection Date Property State List Price As is Price Repaired Price Repaired List Price List Price As is Price Repaired Price Repaired List Price Appraised Value Variance Variance Flag CA Y 04/01/2015 CA No IL Y 05/09/2015 IL No MO Y 04/03/2015 MO No IL Y 05/08/2015 IL No NJ Y 05/07/2015 NJ No IL Y 05/09/2015 IL No CA Y 05/08/2015 CA No OH Y 05/07/2015 OH No IL Y 10/02/2015 IL No NM Y 08/16/2015 NM No CT Y 08/05/2015 CT No TX Y 08/02/2015 TX No MD Y 08/03/2015 MD No FL Y 08/05/2015 FL No WA Y 08/04/2015 WA No PA Y 05/07/2015 PA No CA Y 08/01/2015 CA No NY Y 07/31/2015 NY No IN Y 08/02/2015 IN No CA Y 08/26/2015 CA No FL Y 08/02/2015 FL No NY Y 08/03/2015 NY No CA Y 08/05/2015 CA No CA Y 08/05/2015 CA No MI Y 08/05/2015 MI No SC Y 08/18/2015 SC No TN Y 05/08/2015 TN No FL Y 08/06/2015 FL No KY Y 04/06/2015 KY No FL Y 04/03/2015 FL No AL Y 04/10/2015 AL No FL Y 04/01/2015 FL No FL Y 04/02/2015 FL No SC Y 05/08/2015 SC No AZ Y 05/08/2015 AZ No FL Y 04/03/2015 FL No FL Y 08/05/2015 FL No FL Y 05/08/2015 FL No IL Y 05/07/2015 IL No MA Y 05/07/2015 MA No CA Y 05/10/2015 CA No WA Y 05/07/2015 WA No NY Y 04/06/2015 NY No TN Y 05/13/2015 TN No CA Y 05/07/2015 CA No MI Y 05/08/2015 MI No OH Y 08/04/2015 OH No GA Y 07/31/2015 GA No OH Y 04/30/2015 OH No WA Y 05/07/2015 WA No MI Y 04/21/2015 MI No MD Y 05/06/2015 MD No NY Y 07/31/2015 NY No CA Y 04/01/2015 CA No AZ Y 10/06/2015 AZ No VT Y 05/07/2015 VT No PA Y 08/02/2015 PA No CA Y 08/07/2015 CA No IL Y 08/17/2015 IL No NC Y 04/06/2015 NC No IN Y 04/03/2015 IN No NJ Y 04/02/2015 NJ No SD Y 05/08/2015 SD No VA Y 08/03/2015 VA No OK Y 04/28/2015 OK No GA Y 08/11/2015 GA No WI Y 09/22/2015 WI No KY Y 09/23/2015 KY No TN Y 04/11/2015 TN No MD Y 09/24/2015 MD No MI Y 04/06/2015 MI No TN Y 08/06/2015 TN No IL Y 09/10/2015 IL No TN Y 04/28/2015 TN No LA Y 04/07/2015 LA No MI Y 08/06/2015 MI No IL Y 08/02/2015 IL No IL Y 04/06/2015 IL No IL Y 04/17/2015 IL No NJ Y 08/04/2015 NJ No IL Y 04/15/2015 IL No PA Y 04/03/2015 PA No WI Y 05/06/2015 WI No NY Y 10/14/2015 NY No MI Y 05/07/2015 MI No AL Y 04/28/2015 AL No FL Y 05/07/2015 FL No CA Y 04/09/2015 CA No NY Y 04/09/2015 NY No NY Y 04/09/2015 NY No NY Y 04/09/2015 NY No NY Y 04/09/2015 NY No NY Y 04/08/2015 NY No NY Y 04/07/2015 NY No CA Y 04/07/2015 CA No NY Y 04/10/2015 NY No VA Y 08/01/2015 VA No CT Y 05/07/2015 CT No NY Y 05/08/2015 NY No FL Y 05/09/2015 FL No FL Y 05/08/2015 FL No NY Y 04/09/2015 NY No TX Y 04/16/2015 TX No ME Y 04/08/2015 ME No FL Y 04/02/2015 FL No AZ Y 05/15/2015 AZ No MI Y 04/06/2015 MI No VA Y 04/01/2015 VA No FL Y 04/06/2015 FL No OH Y 04/22/2015 OH No CT Y 08/05/2015 CT No OR Y 04/15/2015 OR No NV Y 05/06/2015 NV No PA Y 05/07/2015 PA No MT Y 08/15/2015 MT No NE Y 05/07/2015 NE No PA Y 04/09/2015 PA No NY Y 05/06/2015 NY No VA Y 05/11/2015 VA No LA Y 05/07/2015 LA No NY Y 04/10/2015 NY No AZ Y 05/07/2015 AZ No NM Y 05/07/2015 NM No PA Y 08/02/2015 PA No MT Y 08/17/2015 MT No AZ Y 08/01/2015 AZ No VA Y 08/03/2015 VA No NJ Y 08/03/2015 NJ No NJ Y 08/02/2015 NJ No FL Y 07/31/2015 FL No CA Y 08/03/2015 CA No MI Y 08/01/2015 MI No PA Y 08/03/2015 PA No CO Y 04/23/2015 CO No IL Y 05/10/2015 IL No FL Y 05/07/2015 FL No NY Y 05/06/2015 NY No SC Y 05/12/2015 SC No UT Y 05/11/2015 UT No NC Y 05/18/2015 NC No VA Y 08/02/2015 VA No NY Y 08/02/2015 NY No FL Y 08/01/2015 FL No NY Y 08/06/2015 NY No MD Y 08/03/2015 MD No MD Y 08/02/2015 MD No CT Y 08/03/2015 CT No MI Y 05/08/2015 MI No CA Y 08/02/2015 CA No VA Y 04/17/2015 VA No GA Y 04/02/2015 GA No NC Y 04/02/2015 NC No VA Y 08/02/2015 VA No WV Y 05/15/2015 WV No WV Y 08/17/2015 WV No WV Y 04/03/2015 No KY Y 05/08/2015 KY No WV Y 05/26/2015 WV No PA Y 04/21/2015 PA No VA Y 08/02/2015 VA No PA Y 04/04/2015 PA No FL Y 05/08/2015 FL No CA Y 08/05/2015 CA No WA Y 05/08/2015 WA No TX Y 05/08/2015 TX No CT Y 08/05/2015 CT No CT Y 04/02/2015 CT No RI Y 10/02/2015 RI No NY Y 04/06/2015 NY No NY Y 04/07/2015 NY No NY Y 04/10/2015 NY No DE Y 05/07/2015 DE No PA Y 05/07/2015 PA No HI Y 05/23/2015 HI No HI Y 04/10/2015 HI No NJ Y 04/08/2015 NJ No CA Y 05/22/2015 CA No PA Y 05/07/2015 PA No PA Y 05/06/2015 PA No NC Y 08/18/2015 NC No OK Y 08/20/2015 OK No CA Y 08/05/2015 CA No AZ Y 07/31/2015 AZ No PA Y 05/06/2015 PA No CA Y 08/01/2015 CA No PA Y 05/13/2015 PA No KY Y 05/07/2015 KY No AZ Y 05/07/2015 AZ No MD Y 05/08/2015 MD No NJ Y 08/02/2015 NJ No CA Y 04/08/2015 CA No NY Y 04/09/2015 NY No NY Y 04/08/2015 NY No NY Y 04/07/2015 NY No NY Y 04/10/2015 NY No NY Y 04/09/2015 NY No NY Y 04/11/2015 NY No NY Y 04/10/2015 NY No OH Y 04/10/2015 OH No NY Y 04/09/2015 NY No NY Y 04/08/2015 NY No NY Y 04/09/2015 NY No NY Y 04/08/2015 NY No NY Y 04/09/2015 NY No CA Y 04/09/2015 CA No CA Y 05/05/2015 CA No NJ Y 10/16/2015 NJ No CA Y 05/08/2015 CA No CA Y 05/05/2015 CA No GA Y 05/06/2015 GA No CA Y 05/06/2015 CA No TN Y 07/31/2015 TN No CA Y 01/25/2015 CA No CA Y 10/14/2015 CA No CA Y 05/06/2015 CA No MO Y 10/16/2015 MO No CA Y 05/07/2015 CA No AL Y 01/25/2015 AL No CA Y 05/07/2015 CA No CA Y 05/07/2015 CA No CA Y 05/06/2015 CA No CA Y 03/03/2015 CA No CA Y 01/24/2015 CA No CA Y 01/23/2015 CA No CA Y 01/23/2015 CA No AZ Y 05/06/2015 AZ No IL Y 05/21/2015 IL No NJ Y 10/20/2015 NJ No CA Y 05/09/2015 CA No CA Y 05/13/2015 CA No VA Y 05/24/2015 VA No AZ Y 05/06/2015 AZ No CA Y 05/06/2015 CA No CA Y 05/08/2015 CA No CA Y 05/07/2015 CA No CA Y 05/08/2015 CA No CA Y 03/05/2015 CA No CA Y 03/04/2015 CA No NV Y 05/08/2015 NV No CA Y 03/05/2015 CA No AZ Y 05/09/2015 AZ No CA Y 05/06/2015 CA No CA Y 05/07/2015 CA No CA Y 05/10/2015 CA No CA Y 05/10/2015 CA No CA Y 05/06/2015 CA No CA Y 05/07/2015 CA No WA Y 05/07/2015 WA No FL Y 10/16/2015 FL No IL Y 05/13/2015 IL No AZ Y 05/06/2015 AZ No IL Y 05/07/2015 IL No TX Y 05/08/2015 TX No CA Y 05/07/2015 CA No AZ Y 03/05/2015 AZ No CA Y 05/11/2015 CA No CA Y 05/05/2015 CA No FL Y 03/05/2015 FL No GA Y 05/07/2015 GA No AR Y 05/13/2015 AR No VA Y 03/04/2015 VA No CA Y 01/23/2015 CA No MO Y 10/16/2015 MO No IA Y 05/08/2015 IA No FL Y 05/06/2015 FL No MI Y 10/16/2015 MI No OR Y 05/11/2015 OR No CA Y 08/19/2015 CA No WA Y 10/12/2015 WA No CA Y 03/04/2015 CA No CA Y 05/05/2015 CA No CA Y 03/03/2015 CA No CA Y 03/04/2015 CA No FL Y 05/06/2015 FL No CA Y 05/07/2015 CA No CA Y 05/06/2015 CA No GA Y 05/11/2015 GA No CA Y 05/09/2015 CA No FL Y 05/07/2015 FL No FL Y 05/06/2015 FL No CA Y 03/03/2015 CA No AZ Y 03/05/2015 AZ No AZ Y 05/07/2015 AZ No LA Y 05/11/2015 LA No MI Y 05/07/2015 MI No FL Y 05/06/2015 FL No WA Y 05/06/2015 WA No ID Y 05/09/2015 ID No CA Y 05/06/2015 CA No CA Y 05/08/2015 CA No CA Y 03/03/2015 CA No GA Y 05/07/2015 GA No OH Y 05/06/2015 OH No CA Y 05/08/2015 CA No NV Y 10/16/2015 NV No CA Y 05/05/2015 CA No CA Y 10/17/2015 CA No CA Y 05/06/2015 CA No NV Y 10/15/2015 NV No UT Y 10/19/2015 UT No UT Y 03/06/2015 UT No CA Y 03/04/2015 CA No FL Y 10/15/2015 FL No CA Y 05/06/2015 CA No CA Y 05/07/2015 CA No NV Y 05/05/2015 NV No CA Y 05/07/2015 CA No GA Y 05/05/2015 GA No CA Y 05/07/2015 CA No FL Y 05/06/2015 FL No CA Y 05/06/2015 CA No CA Y 05/07/2015 CA No CA Y 03/06/2015 CA No CA Y 05/08/2015 CA No CA Y 05/07/2015 CA No CA Y 05/06/2015 CA No MN Y 05/08/2015 MN No CA Y 05/06/2015 CA No CA Y 05/07/2015 CA No WA Y 03/08/2015 WA No NY Y 01/24/2015 NY No CA Y 05/05/2015 CA No CA Y 05/05/2015 CA No CA Y 08/06/2015 CA No CA Y 05/05/2015 CA No CA Y 05/06/2015 CA No CA Y 05/08/2015 CA No CA Y 03/06/2015 CA No CA Y 05/07/2015 CA No WV Y 05/11/2015 WV No CA Y 05/06/2015 CA No CA Y 05/07/2015 CA No CA Y 05/07/2015 CA No CA Y 05/06/2015 CA No CA Y 03/03/2015 CA No GA Y 03/05/2015 GA No CA Y 03/03/2015 CA No CA Y 03/04/2015 CA No MN Y 10/16/2015 MN No CA Y 05/07/2015 CA No CA Y 08/06/2015 CA No VA Y 08/07/2015 VA No FL Y 05/06/2015 FL No CA Y 10/08/2015 CA No FL Y 10/05/2015 FL No MI Y 05/11/2015 MI No MN Y 10/18/2015 MN No NV Y 05/14/2015 NV No CA Y 05/05/2015 CA No CA Y 03/03/2015 CA No AZ Y 10/13/2015 AZ No OH Y 10/16/2015 OH No OK Y 05/06/2015 OK No CT Y 05/06/2015 CT No CA Y 05/07/2015 CA No HI Y 03/10/2015 HI No CA Y 05/06/2015 CA No IL Y 05/11/2015 IL No OH Y 05/06/2015 OH No GA Y 05/06/2015 GA No MN Y 05/07/2015 MN No WA Y 05/07/2015 WA No MN Y 05/18/2015 MN No VA Y 05/11/2015 VA No MI Y 03/07/2015 MI No IL Y 05/24/2015 IL No NC Y 05/08/2015 NC No KY Y 05/08/2015 KY No MD Y 03/04/2015 MD No CA Y 05/11/2015 CA No MI Y 05/25/2015 MI No ID Y 03/06/2015 ID No VA Y 05/11/2015 VA No IN Y 08/13/2015 IN No OH Y 08/12/2015 OH No OH Y 08/19/2015 OH No FL Y 10/07/2015 FL No FL Y 10/05/2015 FL No NC Y 10/12/2015 NC No MI Y 08/12/2015 MI No KY Y 10/05/2015 KY No OH Y 08/13/2015 OH No IL Y 08/17/2015 IL No IL Y 08/13/2015 IL No IN Y 08/12/2015 IN No FL Y 08/12/2015 FL No FL Y 02/01/2015 FL No NC Y 02/02/2015 NC No IN Y 01/31/2015 IN No MO Y 02/03/2015 MO No WI Y 01/29/2015 WI No MI Y 02/01/2015 MI No OK Y 02/02/2015 OK No CA Y 01/31/2015 CA No FL Y 02/01/2015 FL No CA Y 01/30/2015 CA No CA Y 01/29/2015 CA No NY Y 02/01/2015 NY No NY Y 01/30/2015 NY No NY Y 01/29/2015 NY No FL Y 01/29/2015 FL No OR Y 01/31/2015 OR No FL Y 02/05/2015 FL No CA Y 02/03/2015 CA No MA Y 02/04/2015 MA No WA Y 02/03/2015 WA No NY Y 02/01/2015 NY No NC Y 02/01/2015 NC No LA Y 01/29/2015 LA No ID Y 02/01/2015 ID No IL Y 01/30/2015 IL No FL Y 01/29/2015 FL No WI Y 01/29/2015 WI No OH Y 01/30/2015 OH No NY Y 02/08/2015 No NY Y 02/08/2015 No AR Y 02/05/2015 AR No NY Y 02/07/2015 No KY Y 02/06/2015 No NY Y 02/06/2015 No FL Y 02/09/2015 No NJ Y 02/09/2015 No NJ Y 02/07/2015 No CO Y 02/05/2015 No TX Y 02/05/2015 No NJ Y 02/06/2015 No NY Y 02/07/2015 No VA Y 02/07/2015 No KY Y 02/06/2015 No NY Y 02/06/2015 No NY Y 02/07/2015 No NY Y 02/07/2015 No CA Y 02/06/2015 No NY Y 02/07/2015 No NY Y 02/06/2015 No FL Y 02/05/2015 No NY Y 02/07/2015 No NY Y 02/08/2015 No NY Y 02/09/2015 No NY Y 02/10/2015 No WY Y 02/09/2015 No CA Y 02/09/2015 No CA Y 02/05/2015 No IL Y 02/06/2015 No DC Y 02/07/2015 No FL Y 02/05/2015 No NY Y 02/11/2015 No NY Y 02/11/2015 No NY Y 02/09/2015 No NY Y 02/05/2015 No NY Y 02/07/2015 No IA Y 02/08/2015 No MD Y 02/06/2015 No NY Y 02/08/2015 No WA Y 02/06/2015 No OR Y 02/06/2015 No NC Y 02/06/2015 No CA Y 02/06/2015 No CA Y 02/08/2015 No SC Y 02/06/2015 No PA Y 02/08/2015 PA No ID Y 02/09/2015 No PA Y 02/14/2015 PA No NY Y 02/06/2015 No WA Y 02/05/2015 No CA Y 02/06/2015 No NY Y 02/06/2015 No NY Y 02/08/2015 No CA Y 02/05/2015 No NY Y 02/08/2015 No NY Y 02/07/2015 No NY Y 02/06/2015 No NY Y 02/06/2015 No CA Y 02/06/2015 No NY Y 02/06/2015 No MN Y 02/06/2015 No CA Y 02/07/2015 No NY Y 02/06/2015 No FL Y 02/06/2015 No MN Y 02/06/2015 No NY Y 02/07/2015 No CA Y 02/06/2015 No TN Y 05/18/2015 TN No CA Y 05/18/2015 CA No FL Y 05/17/2015 FL No MD Y 05/19/2015 MD No CA Y 05/16/2015 CA No FL Y 05/19/2015 FL No CA Y 05/16/2015 CA No MO Y 05/18/2015 MO No MD Y 05/15/2015 MD No CA Y 05/16/2015 CA No TX Y 05/17/2015 TX No NV Y 05/15/2015 NV No NY Y 05/16/2015 NY No MD Y 05/15/2015 MD No NV Y 05/17/2015 NV No IL Y 05/15/2015 IL No FL Y 05/17/2015 FL No CA Y 05/15/2015 CA No FL Y 05/16/2015 FL No CA Y 05/15/2015 CA No IL Y 05/17/2015 IL No NV Y 05/16/2015 NV No CA Y 05/15/2015 CA No NV Y 05/17/2015 NV No MI Y 05/18/2015 MI No CA Y 05/16/2015 CA No MA Y 10/15/2015 MA No CA Y 05/15/2015 CA No FL Y 05/16/2015 FL No CA Y 05/18/2015 CA No GA Y 05/18/2015 GA No NY Y 05/16/2015 NY No CA Y 05/16/2015 CA No NV Y 05/17/2015 NV No AR Y 10/17/2015 AR No IN Y 10/07/2015 IN No NV Y 10/01/2015 NV No NC Y 10/05/2015 NC No AZ Y 05/17/2015 AZ No CA Y 10/11/2015 CA No FL Y 05/18/2015 FL No TX Y 05/18/2015 TX No IN Y 09/03/2015 IN No OH Y 09/02/2015 OH No IN Y 09/02/2015 IN No IL Y 09/06/2015 IL No NV Y 02/22/2015 NV No FL Y 09/02/2015 FL No CO Y 02/20/2015 CO No OH Y 10/14/2015 OH No MI Y 02/24/2015 MI No MN Y 02/21/2015 MN No MI Y 02/21/2015 MI No CA Y 02/21/2015 CA No WA Y 02/23/2015 WA No MN Y 02/20/2015 MN No CA Y 02/22/2015 CA No FL Y 02/21/2015 FL No NY Y 02/25/2015 NY No ID Y 02/21/2015 ID No NV Y 02/21/2015 NV No CA Y 02/23/2015 CA No CA Y 02/21/2015 CA No CO Y 02/22/2015 CO No NC Y 02/21/2015 NC No CA Y 02/21/2015 CA No IL Y 02/22/2015 IL No NV Y 02/20/2015 NV No IN Y 02/23/2015 IN No ME Y 02/24/2015 ME No PA Y 02/23/2015 PA No MD Y 09/04/2015 MD No OH Y 02/23/2015 OH No IL Y 09/01/2015 IL No IN Y 09/03/2015 IN No FL Y 09/03/2015 FL No FL Y 09/03/2015 FL No IN Y 09/03/2015 IN No IN Y 09/04/2015 IN No IN Y 09/01/2015 IN No FL Y 09/03/2015 FL No FL Y 09/03/2015 FL No FL Y 09/03/2015 FL No FL Y 09/05/2015 FL No IN Y 09/04/2015 IN No IL Y 09/04/2015 IL No MD Y 09/03/2015 MD No IN Y 09/03/2015 IN No FL Y 09/04/2015 FL No IN Y 09/04/2015 IN No NY Y 09/01/2015 NY No IL Y 09/04/2015 IL No FL Y 09/04/2015 FL No FL Y 09/07/2015 FL No IL Y 09/04/2015 IL No FL Y 09/04/2015 FL No FL Y 09/03/2015 FL No FL Y 09/04/2015 FL No FL Y 09/04/2015 FL No MD Y 09/04/2015 MD No FL Y 09/03/2015 FL No MD Y 09/03/2015 MD No MI Y 02/21/2015 MI No AZ Y 02/21/2015 AZ No AR Y 09/03/2015 AR No NY Y 02/22/2015 NY No CA Y 02/22/2015 CA No AZ Y 02/21/2015 AZ No FL Y 02/23/2015 FL No MI Y 02/23/2015 MI No WA Y 02/23/2015 WA No OR Y 02/22/2015 OR No AZ Y 02/22/2015 AZ No WA Y 02/20/2015 WA No MI Y 02/25/2015 MI No PA Y 08/30/2015 PA No PA Y 08/29/2015 PA No PA Y 08/29/2015 PA No CT Y 08/31/2015 CT No PA Y 09/04/2015 PA No CT Y 08/28/2015 CT No KY Y 09/03/2015 KY No IL Y 02/22/2015 IL No OH Y 08/29/2015 OH No OH Y 08/29/2015 OH No OH Y 08/31/2015 OH No PA Y 08/29/2015 PA No KY Y 08/31/2015 KY No OH Y 08/29/2015 OH No PA Y 09/03/2015 PA No PA Y 09/01/2015 PA No KY Y 09/01/2015 KY No IN Y 02/24/2015 IN No OH Y 08/31/2015 OH No OH Y 08/31/2015 OH No OH Y 08/31/2015 OH No OH Y 09/02/2015 OH No OH Y 08/31/2015 OH No OH Y 09/01/2015 OH No OH Y 08/29/2015 OH No OH Y 09/02/2015 OH No PA Y 09/05/2015 PA No OH Y 09/01/2015 OH No OH Y 08/29/2015 OH No CT Y 08/31/2015 CT No OH Y 08/31/2015 OH No OH Y 08/31/2015 OH No OH Y 09/01/2015 OH No PA Y 08/29/2015 PA No OH Y 09/03/2015 OH No FL Y 02/24/2015 FL No KS Y 02/26/2015 KS No SC Y 09/01/2015 SC No NY Y 09/01/2015 NY No FL Y 09/01/2015 FL No NC Y 02/21/2015 NC No PA Y 09/01/2015 PA No NE Y 08/30/2015 NE No OH Y 08/31/2015 OH No OH Y 09/01/2015 OH No PA Y 09/01/2015 PA No OH Y 08/31/2015 OH No OH Y 08/29/2015 OH No PA Y 09/04/2015 PA No KY Y 09/01/2015 KY No OH Y 09/01/2015 OH No OH Y 08/30/2015 OH No OH Y 08/29/2015 OH No OH Y 02/24/2015 OH No OH Y 08/30/2015 OH No PA Y 08/29/2015 PA No OH Y 08/31/2015 OH No OH Y 09/02/2015 OH No MO Y 02/23/2015 MO No GA Y 02/25/2015 GA No OH Y 02/24/2015 OH No FL Y 09/01/2015 FL No IN Y 09/01/2015 IN No IL Y 09/01/2015 IL No FL Y 09/03/2015 FL No MN Y 02/25/2015 MN No IL Y 09/08/2015 IL No FL Y 02/24/2015 FL No IN Y 09/03/2015 IN No MO Y 09/04/2015 MO No SC Y 09/02/2015 SC No AL Y 02/25/2015 AL No KS Y 09/04/2015 KS No NY Y 09/02/2015 NY No IN Y 09/01/2015 IN No OH Y 08/31/2015 OH No OH Y 08/30/2015 OH No VA Y 10/09/2015 VA No OH Y 09/02/2015 OH No OH Y 08/31/2015 OH No OH Y 08/31/2015 OH No NY Y 09/07/2015 NY No KS Y 09/09/2015 KS No IN Y 09/02/2015 IN No FL Y 09/02/2015 FL No FL Y 09/02/2015 FL No MD Y 09/02/2015 MD No PA Y 08/31/2015 PA No NE Y 09/01/2015 NE No CT Y 08/29/2015 CT No OH Y 08/29/2015 OH No OH Y 09/02/2015 OH No IN Y 09/02/2015 IN No OH Y 08/29/2015 OH No IL Y 09/02/2015 IL No IL Y 09/02/2015 IL No IL Y 02/21/2015 IL No UT Y 09/03/2015 UT No MI Y 02/21/2015 MI No FL Y 02/22/2015 FL No GA Y 02/27/2015 GA No PA Y 09/04/2015 PA No PA Y 08/31/2015 PA No PA Y 08/29/2015 PA No NE Y 08/31/2015 NE No OH Y 08/31/2015 OH No PA Y 08/31/2015 PA No DE Y 08/29/2015 DE No PA Y 08/31/2015 PA No PA Y 08/31/2015 PA No PA Y 08/31/2015 PA No OH Y 08/31/2015 OH No DE Y 08/29/2015 DE No OH Y 08/28/2015 OH No KY Y 09/01/2015 KY No NE Y 08/30/2015 NE No OH Y 08/29/2015 OH No PA Y 09/02/2015 PA No OH Y 08/31/2015 OH No OH Y 08/29/2015 OH No DE Y 08/30/2015 DE No NE Y 09/01/2015 NE No OH Y 09/02/2015 OH No KY Y 08/31/2015 KY No PA Y 08/29/2015 PA No OH Y 08/31/2015 OH No PA Y 09/03/2015 PA No PA Y 09/09/2015 PA No OH Y 08/31/2015 OH No GA Y 02/24/2015 GA No CA Y 02/23/2015 CA No PA Y 09/02/2015 PA No CT Y 08/30/2015 CT No GA Y 02/24/2015 GA No MO Y 02/25/2015 MO No OH Y 08/29/2015 OH No OH Y 08/28/2015 OH No OH Y 08/29/2015 OH No OH Y 08/31/2015 OH No OH Y 08/29/2015 OH No KY Y 08/29/2015 KY No OH Y 02/24/2015 OH No PA Y 08/28/2015 PA No OH Y 08/29/2015 OH No OH Y 09/03/2015 OH No OH Y 08/31/2015 OH No PA Y 09/01/2015 PA No OH Y 09/02/2015 OH No OH Y 09/02/2015 OH No OH Y 08/31/2015 OH No OH Y 08/29/2015 OH No OH Y 08/30/2015 OH No PA Y 08/28/2015 PA No OH Y 08/30/2015 OH No OH Y 08/31/2015 OH No OH Y 02/23/2015 OH No GA Y 02/24/2015 GA No CA Y 02/24/2015 CA No PA Y 08/31/2015 PA No PA Y 08/31/2015 PA No PA Y 09/04/2015 PA No OH Y 09/02/2015 OH No OH Y 08/31/2015 OH No CT Y 08/31/2015 CT No WI Y 02/25/2015 WI No OH Y 09/02/2015 OH No OH Y 09/02/2015 OH No OH Y 02/24/2015 OH No OH Y 09/01/2015 OH No OH Y 08/30/2015 OH No OH Y 09/01/2015 OH No OH Y 08/31/2015 OH No PA Y 09/02/2015 PA No PA Y 08/30/2015 PA No CT Y 08/30/2015 CT No OH Y 09/02/2015 OH No OH Y 08/31/2015 OH No PA Y 08/29/2015 PA No OH Y 09/03/2015 OH No IL Y 02/24/2015 IL No PA Y 09/02/2015 PA No OH Y 08/29/2015 OH No PA Y 09/05/2015 PA No OH Y 08/31/2015 OH No KY Y 08/30/2015 KY No OH Y 09/03/2015 OH No OH Y 08/30/2015 OH No OH Y 08/29/2015 OH No OH Y 08/31/2015 OH No DE Y 08/28/2015 DE No OH Y 08/31/2015 OH No PA Y 09/01/2015 PA No OH Y 09/01/2015 OH No OH Y 09/03/2015 OH No OH Y 08/31/2015 OH No OH Y 08/29/2015 OH No PA Y 08/30/2015 PA No KY Y 09/01/2015 KY No OH Y 08/31/2015 OH No OH Y 08/31/2015 OH No MI Y 02/24/2015 MI No AZ Y 10/07/2015 AZ No MI Y 02/27/2015 MI No MN Y 02/24/2015 MN No MI Y 02/24/2015 MI No IL Y 09/06/2015 IL No FL Y 09/02/2015 FL No MD Y 09/02/2015 MD No IL Y 09/02/2015 IL No FL Y 09/02/2015 FL No NM Y 08/29/2015 NM No PA Y 08/31/2015 PA No FL Y 09/02/2015 FL No FL Y 09/02/2015 FL No DE Y 08/28/2015 DE No IL Y 09/02/2015 IL No SC Y 09/02/2015 SC No FL Y 09/02/2015 FL No OH Y 09/02/2015 OH No NE Y 08/29/2015 NE No OH Y 08/29/2015 OH No PA Y 08/31/2015 PA No PA Y 08/31/2015 PA No OH Y 09/02/2015 OH No OH Y 08/29/2015 OH No OH Y 02/27/2015 OH No DE Y 08/29/2015 DE No KY Y 08/31/2015 KY No OH Y 09/01/2015 OH No OH Y 08/30/2015 OH No KY Y 08/31/2015 KY No OH Y 09/02/2015 OH No OR Y 05/17/2015 OR No NY Y 05/18/2015 NY No OH Y 05/18/2015 OH No FL Y 05/18/2015 FL No NC Y 10/26/2015 NC No IL Y 03/05/2015 IL No FL Y 08/30/2015 FL No FL Y 08/28/2015 FL No FL Y 08/28/2015 FL No IN Y 09/03/2015 IN No FL Y 08/29/2015 FL No IL Y 08/28/2015 IL No NY Y 08/28/2015 NY No IN Y 08/31/2015 IN No FL Y 08/30/2015 FL No IL Y 08/29/2015 IL No FL Y 08/28/2015 FL No MD Y 08/30/2015 MD No FL Y 08/31/2015 FL No IL Y 08/28/2015 IL No IN Y 09/04/2015 IN No MA Y 08/29/2015 MA No FL Y 08/28/2015 FL No FL Y 08/29/2015 FL No IL Y 08/28/2015 IL No FL Y 08/29/2015 FL No FL Y 08/28/2015 FL No NJ Y 09/10/2015 NJ No MA Y 08/29/2015 MA No NY Y 09/03/2015 NY No IL Y 09/02/2015 IL No NY Y 08/28/2015 NY No FL Y 10/15/2015 FL No MO Y 10/15/2015 MO No FL Y 10/14/2015 FL No FL Y 10/16/2015 FL No FL Y 10/16/2015 FL No TN Y 10/14/2015 TN No FL Y 10/15/2015 FL No FL Y 10/14/2015 FL No CA Y 10/16/2015 CA No GA Y 02/24/2015 GA No MI Y 03/01/2015 MI No CA Y 02/24/2015 CA No CA Y 02/24/2015 CA No TN Y 02/23/2015 TN No CA Y 02/25/2015 CA No WA Y 02/26/2015 WA No UT Y 02/24/2015 UT No IN Y 02/23/2015 IN No AZ Y 02/25/2015 AZ No MI Y 02/25/2015 MI No IN Y 02/23/2015 IN No NV Y 02/23/2015 NV No OH Y 02/26/2015 OH No WI Y 02/24/2015 WI No MI Y 02/24/2015 MI No OH Y 02/25/2015 OH No IL Y 02/24/2015 IL No AZ Y 02/25/2015 AZ No GA Y 02/23/2015 GA No CA Y 02/24/2015 CA No WA Y 02/24/2015 WA No PA Y 09/02/2015 PA No OH Y 08/30/2015 OH No OH Y 08/29/2015 OH No OH Y 08/30/2015 OH No OH Y 08/29/2015 OH No OH Y 08/31/2015 OH No OH Y 08/29/2015 OH No FL Y 09/02/2015 FL No MI Y 08/29/2015 MI No PA Y 09/01/2015 PA No GA Y 09/02/2015 GA No NC Y 09/04/2015 NC No OH Y 09/02/2015 OH No MD Y 09/03/2015 MD No NJ Y 09/01/2015 NJ No OH Y 09/01/2015 OH No IL Y 08/29/2015 IL No PA Y 09/01/2015 PA No IL Y 08/31/2015 IL No WV Y 09/09/2015 WV No PA Y 08/30/2015 PA No OH Y 08/31/2015 OH No OH Y 08/31/2015 OH No IL Y 09/14/2015 IL No NE Y 08/31/2015 NE No NC Y 10/21/2015 No NV Y 10/15/2015 No MI Y 10/16/2015 No FL Y 10/16/2015 No CA Y 10/02/2015 No CA Y 10/08/2015 No NM Y 10/16/2015 No FL Y 10/07/2015 No IN Y 10/08/2015 No MI Y 10/19/2015 MI No MA Y 10/20/2015 MA No MS Y 10/19/2015 MS No
